Citation Nr: 0718888	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, claimed as secondary to a service-connected left 
knee disability.  

2.  Entitlement to an increased (initial) rating for a right 
knee disability (right-knee internal derangement with 
arthritis), now rated 10 percent disabling.

3.  Entitlement to an increased disability rating for a left 
knee disability (left-knee instability of the collateral 
ligament with osteoarthritis), now rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 RO decision that denied service 
connection for a left elbow disability as secondary to the 
left knee disability; and that granted service connection and 
a 10 percent rating for right knee arthritis with very mild 
degenerative changes.  In that decision, the RO also denied 
an increased rating for the left knee disability (rated 10 
percent disabling).  In September 2006, the veteran testified 
before the Board.  At the hearing, the veteran submitted 
additional medical evidence and his representative waived in 
writing initial agency of original jurisdiction consideration 
of that evidence.  38 C.F.R. § 20.1304 (2006).

In his May 2005 notice of disagreement, the veteran also 
disagreed with the effective date for the grant of service 
connection for the right knee disability; he sought an 
effective date of April 1, 1970, the date of receipt of his 
initial claim of service connection for a right knee 
disability.  In October 2005, an RO Decision Review Officer 
awarded an earlier effective date of April 1, 1970, for right 
knee internal derangement, as well as an effective date of 
April 1, 1970, for the 10 percent disability rating for that 
right knee disability.  This grant resolves the matter of an 
earlier effective date for the grant of service connection 
for a right knee disability since the requested effective 
date was granted.  Therefore, the effective date issue is not 
before the Board in this appeal.

However, at the September 2006 hearing, the veteran asserted 
that he cannot work because of the left elbow disorder.  In 
light of the decision below, the veteran has raised the issue 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).  This matter is referred 
to the RO for appropriate action.

The issues of increased ratings for the right and left knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent medical evidence of record is in equipoise as 
to whether the veteran's service-connected left-knee 
instability of the collateral ligament with osteoarthritis 
caused the veteran's fall that resulted in his left proximal 
radius fracture, status post open reduction internal fixation 
with early evidence of osteonecrosis.


CONCLUSION OF LAW

The veteran's left proximal radius fracture, status post open 
reduction internal fixation with early evidence of 
osteonecrosis is proximately due to or the result of the 
service-connected left-knee instability of the collateral 
ligament with osteoarthritis.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent a letter in September 2004; a rating decision in 
December 2004; a statement of the case in October 2005; and a 
Decision Review Officer's (DRO's) decision in December 2005.  
The veteran and his representative have not contended that 
VCAA notice was in any way inadequate.  The September 2004 RO 
letter preceded the RO's initial adjudication and essentially 
satisfied VA's duties to notify the veteran with regard to 
evidentiary needs for service connection claims.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  Thus, VA has made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication (the December 
2005 DRO's decision) is harmless.  The Board finds that even 
if there is any defect with regard to the timing or content 
of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
RO adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication (the December 2005 DRO's decision).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
In particular, the Board's decision today is fully favorable 
on the claim for service connection for a right elbow 
disability.  Thus, VA satisfied its duty to notify the 
appellant.  

As is discussed below, the Board's decision results in 
allowance of service connection for a left elbow disability 
as secondary to the service-connected left knee disability.  
It is not the Board's responsibility to assign a disability 
rating or an effective date therefor.  In any event, the RO 
sent a letter in March 2006 regarding disability ratings and 
effective dates in general.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd in part, Hartman v. Nicholson, 
__ F.3d __, 2007 WL 1016989 (C.A. Fed. Apr. 5, 2007) (No. 
2006-7303).  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has fulfilled its 
duty to assist the appellant.  The Board now turns to the 
merits of the claim.

The veteran is seeking service connection for a left elbow 
disability as secondary to the service-connected left knee 
disability.  As is described elsewhere in this decision, the 
remaining issues on appeal are being remanded for further 
development.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2006); see Harder v. Brown, 5 Vet. App. 
183, 187 (1993). 

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  Thus, one of the requirements 
for service connection is competent evidence that a claimed 
disability currently exists.  See Degmetich, supra.  This 
determination is based on analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 
C.F.R. § 3.102 (2006).

As an initial matter, the Board notes that the RO adjudicated 
the veteran's claim not only on a secondary basis, but also 
on a direct basis.  But the veteran has never asserted that 
his left elbow disability was due to an left elbow injury or 
disease in service.  Rather, he claims that his left elbow 
disorder is secondary to a fall in August 2004 that was 
caused by his service-connected left knee disability.  
Therefore, the Board will limit its analysis to secondary 
service connection.

In this case, the medical evidence reflects that the veteran 
has proximal radius fracture, status post open reduction 
internal fixation with early evidence of osteonecrosis.  In 
addition, service connection is in effect for a left knee 
disability (left-knee instability of the collateral ligament 
with osteoarthritis).  

This case turns on whether there is competent medical 
evidence relating the two disorders.  The veteran is 
competent to report that he fell because of left-knee 
symptomatology and injured his left elbow because he is 
competent to report left-knee and left-elbow symptomatology.  
See Harvey v. Brown, 6 Vet. App. 390 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398 (1995).  However, the veteran is 
not competent to attribute the specific current left elbow 
disorder -  proximal radius fracture, status post open 
reduction internal fixation with early evidence of 
osteonecrosis - to the fall or to relate the fall to the 
service-connected left-knee instability of the collateral 
ligament with osteoarthritis, as opposed to a symptom in the 
left knee because those matters involve medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

There are two medical opinions of record.  An August 2004 VA 
treatment record reflects that an advanced practice nurse 
related the radius fracture to the veteran's knee giving out.  
While the nurse's opinion does not indicate which knee gave 
out, the veteran has consistently reported that his left knee 
gave out.  Thus, the Board accepts this medical record as 
relating the left elbow disability to a left knee injury.  
There is also an opinion from the November 2004 VA examiner.  
That examiner indicated that he could not comment on the 
connection between the left elbow disability and the left 
knee disability without pure conjecture.  But the examiner 
noted that the veteran's reporting of a left knee problem 
causing his fall was possible.  

The August 2004 VA advanced practice nurse's opinion is 
predicated on the veteran's reporting of a fall due to knee 
symptomatology.  Therefore, the Board must determine whether 
the veteran's reporting of his fall is credible.  The 
contemporaneous evidence, that is, the August 2004 VA 
treatment records, supports the veteran's current assertion 
that his fall was due to knee symptomatology.  Accordingly, 
the Board finds that the veteran's reporting of his fall is 
credible. The Board observed the veteran at his hearing, and 
his account is credible and sincere.  His account has been 
consistent throughout the adjudication.  Resolving doubt in 
the veteran's favor, the Board finds that the evidence is in 
equipoise as to whether his service-connected left knee 
disability caused the veteran's fall that resulted in his 
left proximal radius fracture, status post open reduction 
internal fixation with early evidence of osteonecrosis.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In summary, the Board concludes that the veteran has met all 
requirements needed to establish secondary service connection 
for left proximal radius fracture, status post open reduction 
internal fixation with early evidence of osteonecrosis.  


ORDER

Service connection for proximal radius fracture, status post 
open reduction internal fixation with early evidence of 
osteonecrosis (secondary to the service-connected left knee 
disability), is granted.


REMAND

The remaining issues on appeal must be remanded for 
additional evidentiary development.

At the September 2006 hearing, the veteran testified that his 
bilateral knee disabilities had worsened since his November 
2004 VA examination.  Under the circumstances here presented, 
the Board believes that a current medical examination for the 
veteran's bilateral knee disabilities is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination).

Additionally, the veteran testified that he had received 
intermittent treatment at the VA medical centers in Little 
Rock and North Little Rock, Arkansas.  Records from these 
facilities must be obtained.  Moreover, in light of the grant 
of an earlier effective date for service connection for the 
right knee disability, the veteran should be asked to 
identify all treatment pertaining to the right knee 
disability from April 1970 to the present.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Furthermore, an August 2004 VA treatment record reflects that 
the veteran was encouraged to file for Social Security 
Administration (SSA) disability benefits.  The veteran has 
not indicated that he has actually been awarded any SSA 
disability benefits based on any service-connected 
disabilities.  But if the veteran has additional evidence 
about any possible SSA disability award that is based on his 
service-connected disabilities, he should certainly advise 
the RO while the RO is readjudicating the case on remand. 

Accordingly, the Board REMANDS these issues for the following 
actions:

1.  Request that the veteran to identify 
all treatment, both VA and non-VA, for 
his right knee disability for the period 
from April 1970 to the present and then 
seek to obtain all identified, relevant, 
available records.  In any event, obtain 
all records from the VA medical centers 
in Little Rock and North Little Rock, 
Arkansas pertaining to knee disabilities 
for the period from April 1970 to the 
present.  All such records so obtained 
should be associated with the veteran's 
claims file.

2.  Schedule the veteran for an 
examination to determine the current 
severity of his right-knee internal 
derangement with arthritis and his left-
knee instability of the collateral 
ligament with osteoarthritis.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should provide 
ranges of motion of both knees.  The 
examiner should address the evidence of 
pain, weakened movement, excess 
fatigability or incoordination, and 
determine the level of associated 
functional loss.  All special studies and 
tests should be performed.  If feasible, 
these determinations should be portrayed 
in terms of the degree of additional 
range of motion loss in flexion and 
extension, as applicable, due to pain on 
use or during flare-ups.  The examiner 
should note any recurrent subluxation or 
lateral instability in the knees and 
describe the severity of any such 
findings.  

3.  Then, readjudicate the claims for an 
increased (initial) rating for a right 
knee disability (right-knee internal 
derangement with arthritis) (now rated 10 
percent); and for an increased rating for 
a left knee disability (left-knee 
instability of the collateral ligament 
with osteoarthritis) (now rated 10 
percent).  The readjudication should 
include consideration of whether separate 
ratings for arthritis and any disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006) are warranted for each 
knee, as well as any warranted separate 
ratings for limitation of flexion and 
limitation of extension.  If the decision 
remains unfavorable to the veteran, a 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for response.  
Then, return the case to the Board for 
its review, as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


